


Exhibit 10.7

 

Stock Option No.        

 

BRIDGEPOINT EDUCATION, INC.,

2005 AMENDED AND RESTATED STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following options to purchase common stock of
Bridgepoint Education, Inc. (the “Company”):

 

Name of Optionee:

 

 

 

 

 

Number of Shares Granted:

 

 

Under Time Vested Options

 

 

 

 

 

Under Performance Vested Options

 

 

 

 

 

Under Exit Options

 

 

Type of Option:

o  Incentive Stock Options

 

 

 

o  Non-Statutory Stock Options

 

 

Exercise Price Per Share:

$

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Expiration Date:

 

 

1

--------------------------------------------------------------------------------


 

Vesting Schedule:

 

Time Vested Options

 

Subject to Optionee’s continued Service, as defined in Section 5 herein,
Optionee’s Time Vested Options shall vest as to (i) 25% of the Shares underlying
such Time Vested Options on the one-year anniversary of the vesting commencement
date, (ii) as to an additional 2% of the Shares underlying such Time Vested
Options on each monthly anniversary of the vesting commencement date over the
subsequent 33-month period following such one-year anniversary of the vesting
commencement date, and (iii) an additional 3% of the Shares underlying such Time
Vested Options on each of the 46th, 47th and 48th monthly anniversary of the
vesting commencement date; provided, however, in the event that Optionee’s
Service is terminated by the Company without Cause or as a result of his or her
death or Disability, on the date of such termination, an additional number of
Time Vested Options shall vest equal to the number of Time Vested Options that
would otherwise have vested (solely as a result of the passage of time) within
the 12-month period immediately following the date of such termination.

 

 

 

Performance Vested Options

 

Except as provided in Section 21 herein, for each fiscal year of the Company
beginning with fiscal year 2008 and ending with fiscal year 2011, 25% of the
Shares underlying the Performance Vested Options granted to Optionee shall be
eligible to become vested and exercisable, to the extent that the Company’s
actual performance for any fiscal year results in achievement of the Annual
Performance Targets for such fiscal year. If in any fiscal year that either the
Annual EBITDA Target or the Annual Revenue Target is not achieved (a “Missed
Fiscal Year”), but in any subsequent fiscal year the Company’s cumulative EBITDA
and revenue performance from and including fiscal year 2008 results in
achievement of the Cumulative Performance Targets, Performance Vested Options
otherwise eligible to vest during the Missed Fiscal Year(s) shall vest. All
Performance Vested Options which have not vested in accordance with this
paragraph shall expire as of Optionee’s termination of Service, as defined in
Section 5 herein; provided, however, if Optionee’s termination of Service is as
a result of his or her death or Disability, notwithstanding Section 5 herein,
the Performance Vested Options eligible to vest in the fiscal year in which such
termination occurs shall remain outstanding until such time that achievement of
the Annual Performance Targets is determined, and to the extent achieved, such
Performance Vested Options shall vest as if Optionee had remained in Service
through the date of such determination, and for purposes of Section 5 herein,
with respect to such Performance Vested Options only, the date of termination of
Service shall be deemed to be the applicable vesting date.

 

2

--------------------------------------------------------------------------------


 

Definitions for Performance Vested Options

 

“Annual EBITDA Target” means:
(a) for fiscal year 2008, $5,880,000 or greater;
(b) for fiscal year 2009, $19,921,000 or greater;
(c) for fiscal year 2010, $32,037,000; and
(d) for fiscal year 2011, $44,558,000

 

 

 

 

 

“Annual Performance Targets” means, collectively, the Annual EBITDA Target and
the Annual Revenue Target.

 

 

 

 

 

“Annual Revenue Target” means:
(a) for fiscal year 2008, $49,000,000;
(b) for fiscal year 2009, $201,942,000;
(c) for fiscal year 2010, $250,408,000; and
(d) for fiscal year 2011, $300,490,000

 

 

 

 

 

“Cumulative EBITDA Target” means:
(a) for fiscal year 2008, $5,880,000 or greater;
(b) for fiscal year 2009, $25,801,000 or greater;
(c) for fiscal year 2010, $57,838,000; and
(d) for fiscal year 2011, $102,396,000

 

 

 

 

 

“Cumulative Performance Targets” means, collectively, the Cumulative EBITDA
Target and the Cumulative Revenue Target.

 

 

 

 

 

“Cumulative Revenue Target” means:
(a) for fiscal year 2008, $49,000,000;
(b) for fiscal year 2009, $250,942,000;
(c) for fiscal year 2010, $501,350,000; and
(d) for fiscal year 2011, $801,840,000

 

 

 

 

 

“EBITDA” means, net income plus, without duplication and to the extent deducted
in determining such consolidated net income, the sum of (i) consolidated
interest expense (net of any interest income), (ii) consolidated provisions for
taxes based on income, profits or capital and commercial activity (or similar
taxes) for such period, (iii) all amounts attributable to depreciation and
amortization for such period, in each case, determined in accordance with
Generally Accepted Accounting Principles.

 

 

 

 

 

“Revenue” means, the sum of all net student tuition (excluding non-cash
scholarships awards), matriculation fees, room and board and other charges
recognized in accordance with Generally Accepted Accounting Principles.

 

3

--------------------------------------------------------------------------------


 

Exit Options

 

Subject to Optionee’s continued Service, as defined in Section 5 herein, through
the date of an Exit Event, and provided that the Exit Factor is equal to or in
excess of four, a number of Optionee’s Exit Options shall vest on such Exit
Event equal to the aggregate number of Shares underlying such Exit Options
multiplied by the Warburg Exit Percentage. All Exit Options which have not
otherwise vested in connection with a Change of Control due to the fact that the
Exit Factor is not equal to or in excess of four (or have previously vested upon
a prior Exit Event) shall expire as of the date of such Change in Control. All
Exit Options which have not vested in accordance with this paragraph shall
expire as of the date of Optionee’s termination of Service.

 

 

 

Definitions for Exit Options

 

“Change in Control” means: (i) a change in ownership or control of the Company
effected through a transaction or series of related transactions (other than an
offering of Company’s securities to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act), other than an Affiliate of the
Company or the Warburg Investors, directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or (ii) the sale or conveyance of all or substantially all of
the assets of the Company to a person who is not an Affiliate of the Company or
the Warburg Investors.

 

 

 

 

 

“Exit Event” means a Change in Control or a Liquidity Event, as applicable.

 

 

 

 

 

“Exit Factor” means, with respect to any Exit Event, a fraction, the numerator
of which is equal to the aggregate proceeds received by the Warburg Investors in
connection with such Exit Event, excluding any amounts received as a result of
the liquidation preference associated with such equity securities, if any, and
the denominator of which is equal to the Warburg Exit Percentage multiplied by
the aggregate purchase price paid by the Warburg Investors in connection with
their purchase of equity in the Company.

 

 

 

 

 

“Liquidity Event” means the sale by the Warburg Investors of any portion of
their equity securities of the Company to another person or group (other than
any Warburg Investor or any Affiliate thereof) in which the Warburg Investors
receive cash or marketable securities, and which does not otherwise constitute a
Change in Control.

 

4

--------------------------------------------------------------------------------

 

 

“Warburg Exit Percentage” means:
(a) in the case of a Liquidity Event, a percentage equal to 100 multiplied by
the quotient of

 

(i) the aggregate amount of equity securities of the Company that the Warburg
Investors sell in connection with such Liquidity Event (determined on a fully
diluted basis),

 

divided by

 

(ii) the aggregate amount of equity securities of the Company acquired by the
Warburg Investors in connection with their purchase of equity in the Company, in
each case, as adjusted for changes in capitalization; and

 

(b) in the case of a Change in Control, 100% less the sum of each Warburg Exit
Percentage applicable to any Liquidity Event occurring prior to such Change in
Control.

 

5

--------------------------------------------------------------------------------


 

By your signature and the signature of the Company’s representative below, you
and the Company agree that these options are granted under and governed by the
terms and conditions of this Notice of Stock Option Grant, the Stock Option
Agreement, and the Bridgepoint Education, Inc. 2005 Stock Incentive Plan, both
of which are attached to and made a part of this document.

 

OPTIONEE

 

BRIDGEPOINT EDUCATION, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

6

--------------------------------------------------------------------------------


 

BRIDGEPOINT EDUCATION, INC.

AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

1.  Definitions.  Unless otherwise defined herein, the terms defined in the
Bridgepoint Education, Inc. Amended and Restated 2005 Stock Incentive Plan (the
“Plan”) shall have the same defined meanings in this Stock Option Agreement.

 

2.  Grant of Options.  Pursuant to the terms and conditions set forth in the
Notice of Stock Option Grant attached hereto, this Agreement, and the Plan,
Bridgepoint Education, Inc. (the “Company”) grants to the optionee named in the
Notice of Stock Option Grant (“Optionee”) on the date of grant set forth in the
Notice of Stock Option Grant (“Date of Grant”) the options to purchase, at the
exercise price set forth in the Notice of Stock Option Grant (“Exercise Price”),
the number of Shares set forth in the Notice of Stock Option Grant. These
options are intended to be Incentive Stock Options or Non-Statutory Stock
Options, as provided in the Notice of Stock Option Grant.

 

3.  Exercise of Options.  Subject to the other conditions set forth in this
Agreement, all or part of these options may be exercised prior to their
expiration at the time or times set forth in the Notice of Stock Option Grant;
provided, however, that subject to the following sentence, the Optionee shall
cease vesting in these options on the Optionee’s Termination Date. In the event
that the Optionee is subject to an Involuntary Termination (defined below)
within the 12 month period immediately following a Change in Control, all Time
Vested Options that have not previously become vested or exercisable shall vest
and become exercisable as of the date of such Involuntary Termination. These
options may also become exercisable in accordance with Section 21 below.

 

The term “Involuntary Termination” shall mean the Optionee’s termination of
Service by reason of: (i) the involuntary discharge of the Optionee by the
Company (or the Related Corporation employing him or her) for reasons other than
Cause (excluding any termination as a result of the Optionee’s death or
Disability); or (ii) the voluntary resignation of the Optionee following (A) a
material adverse change in his or her title, stature, authority or
responsibilities with the Company (or the Related Corporation employing him or
her), (B) a material reduction in his or her base salary or annual bonus
opportunity, or (C) receipt of notice that his or her principal workplace will
be relocated by more than 50 miles.

 

4.  Expiration of Options.  Subject to the provisions of Section 5 hereof, these
option shall expire and all rights to purchase Shares hereunder shall cease on
the date set forth in the Notice of Stock Option Grant (“Expiration Date”).

 

5.  Termination of Options.  In the event that the Optionee’s Service terminates
for any reason other than due to a Disability, death, or Cause, these options
shall expire on the date that is three months following the Optionee’s
Termination Date, unless these options would expire pursuant to Section 4 at an
earlier date in which case these options will expire on the earlier Expiration
Date. In the event that the Optionee’s Service terminates due to a Disability,
these options shall expire on the date that is 12 months following the
Optionee’s Termination Date, unless these options would expire pursuant to
Section 4 at an earlier date in which case these options will expire on the
earlier Expiration Date. In the event that the Optionee should die while in
Service, these options shall expire on the date that is 12 months after the
Optionee’s death, unless these options would expire pursuant to Section 4 at an
earlier date in which case these options will expire on the earlier Expiration
Date. In the event that the Optionee’s Service terminates for Cause, these
options shall terminate on the Termination Date.

 

6.  Non-transferability of Options.  These options shall be non-transferable by
the Optionee other than by will or by the laws of descent and distribution, and
shall be exercisable during the lifetime of the Optionee only by the Optionee,
or as to Non-Statutory Stock Options also, by the Optionee’s guardian or legal
representative. After the death of the Optionee, these options may be exercised
prior

 

1

--------------------------------------------------------------------------------


 

to their termination by the Optionee’s legal representative, heir or legatee, to
the extent permitted in the Plan. Upon any attempt to sell, transfer, assign,
pledge, hypothecate or otherwise dispose of this option (a “Transfer”), or of
any right or privilege conferred hereby, contrary to the provisions hereof, or
upon any attempted sale under any execution, attachment or similar process upon
the rights and privileges conferred hereby, these options and the rights and
privileges conferred hereby shall immediately become null and void. Until
written notice of any permitted passage of rights under these options shall have
been given to and received by the Secretary of the Company, the Company may, for
all purposes, regard the Optionee as the holder of these options.

 

7.  Method of Exercise.  The rights granted under this Agreement may be
exercised by the Optionee, or by the person or persons to whom the Optionee’s
rights under this Agreement shall have passed under the provisions of Section 6
hereof, by delivering to the Company in care of its Secretary at the Company’s
principal office, written notice of the number of Shares with respect to which
the rights are being exercised, accompanied by this Agreement for appropriate
endorsement by the Company, such investment letter as may be required by
Section 14 hereof, executed Stockholders Agreement described in Section 8 below,
payment of the exercise price, and such other representations and agreements as
may be required by the Administrator. The exercise price may be paid in cash,
check, or consideration received by the Company under a broker assisted sale and
remittance program acceptable to the Administrator.

 

8.  Stockholders Agreement.  Notwithstanding any other provision of this
Agreement to the contrary, the initial exercise of these options shall be
further conditioned upon the execution and delivery by the Optionee and, if
applicable, his/her spouse, of the Stockholders Agreement (in the form attached
hereto as Exhibit A), to the extent not already a party thereto. This provision
shall terminate in the event of a Qualified Public Offering.

 

9.  Regulatory Compliance.  The issue and sale of Common Stock pursuant to this
Agreement shall be subject to full compliance with all then applicable
requirements of law and the requirements of any stock exchange or interdealer
quotation system upon which the Common Stock may be listed or traded.

 

10.  Legends.  The certificates evidencing the Common Stock issued upon exercise
of these options, if any, shall bear the following legend, if applicable, at the
time of exercise:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE APPLICABLE SECURITIES LAWS
OF ANY STATE AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED PURSUANT TO THE
PROVISIONS OF SUCH ACT OR SUCH LAWS OR IF AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.

 

In addition, each certificate evidencing the Common Stock issued upon exercise
of these options, if any, shall be endorsed with the following legend:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS AGREEMENT
BETWEEN BRIDGEPOINT EDUCATION, INC., A DELAWARE CORPORATION (THE “COMPANY”), THE
HOLDER OF THE SHARES REPRESENTED BY THIS CERTIFICATE, AND CERTAIN OTHER
INVESTORS. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL BUSINESS OFFICE
OF THE COMPANY.

 

11.  Modification and Termination.  The rights of the Optionee are subject to
modification and termination in certain events, as provided in the Plan.

 

2

--------------------------------------------------------------------------------


 

12.  Withholding Tax.  As a condition to the exercise of these options, the
Optionee shall make such arrangements as the Administrator may require for the
satisfaction of any federal, state and local income, and employment tax
withholding requirements that may arise in connection with such exercise. The
Optionee shall also make such arrangements as the Administrator may require for
the satisfaction of any federal, state and local income, and employment tax
withholding requirements that may arise in connection with the disposition of
Shares purchased by exercising these options. The Optionee shall pay to the
Company an amount equal to the withholding amount (or the Company may withhold
such amount from the Optionee’s salary) in cash or check. At the Administrator’s
election, the Optionee may pay the withholding amount with Shares (including
previously vested Optioned Stock); provided, however, that payment in Stock
shall be limited to the withholding amount calculated using the minimum
statutory withholding rates interpreted in accordance with applicable accounting
requirements, or consideration received by the Company under a broker assisted
sale and remittance program acceptable to the Administrator.

 

13.  Holder of Shares.  Neither the Optionee nor the Optionee’s legal
representative, legatee or distributee shall be, or be deemed to be, a holder of
any Shares subject to these options unless and until such person has been issued
a certificate or certificates therefor. No adjustment will be made for dividends
or other rights for which the record date is prior to the date such stock
certificate or certificates are so issued.

 

14.  Investment Covenant.  The Optionee represents and agrees that if the
Optionee exercises these options in whole or in part at a time when there is not
in effect under the Act, a registration statement relating to the Shares
issuable upon exercise hereof and there is not available for delivery a
prospectus meeting the requirements of Section 10(a)(3) of such Act, (i) the
Optionee will acquire the Shares upon such exercise for the purpose of
investment and not with a view to the distribution thereof, (ii) if requested by
the Company, upon such exercise of these options, the Optionee will furnish to
the Company an investment letter in form acceptable to it, (iii) if requested by
the Company, prior to selling or offering for sale any such Shares, the Optionee
will furnish the Company with an opinion of counsel satisfactory to it to the
effect that such sale may lawfully be made and will furnish it with such
certificates as to factual matters as it may reasonably request, and
(iv) certificates representing such shares may be marked with an appropriate
legend describing such conditions precedent to sale or transfer. Any person or
persons entitled to exercise these options under the provision of Section 6
hereof shall furnish to the Company letters, opinions, and certificates to the
same effect as would otherwise be required of the Optionee.

 

15.  Nondisclosure.  Optionee acknowledges that the grant and terms of these
options are confidential and may not be disclosed by Optionee to any other
person, including other employees of the Company and other participants in the
Plan, without the express written consent of the Company’s President.
Notwithstanding the foregoing, the Optionee may disclose the grant and terms of
these options to the Optionee’s family member, financial advisor, and attorney.
Any breach of this provision will be deemed to be a material breach of this
Agreement.

 

16.  Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of Delaware.

 

17.  Successors.  This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their legal representatives, heirs, and permitted
successors and assigns.

 

18.  Plan.  This Agreement is subject to all of the terms and provisions of the
Plan, receipt of a copy of which is hereby acknowledged by the Optionee. The
Optionee further acknowledges receipt of a copy of the Stockholders Agreement.
The Optionee hereby agrees to accept as binding, conclusive, and final all
decisions and interpretations of the Administrator upon any questions arising
under the Plan, this Agreement, and Notice of Stock Option Grant.

 

3

--------------------------------------------------------------------------------


 

19.  Rights to Future Employment.  These options do not confer upon the Optionee
any right to continue in the Service of the Company or any Affiliate, nor does
it limit the right of the Company to terminate the Service of the Optionee at
any time.

 

20.  Market Stand-Off.  In connection with any underwritten public offering by
the Company of its equity securities pursuant to an effective registration
statement filed under the Act, including the Company’s initial public offering,
the Optionee shall not directly or indirectly sell, make any short sale of,
loan, hypothecate, pledge, offer, grant or sell any option or other contract for
the purchase of, purchase any option or other contract for the sale of, or
otherwise dispose of or transfer, or agree to engage in any of the foregoing
transactions with respect to, any Shares acquired under this Agreement without
the prior written consent of the Company or its underwriters. Such restriction
(the “Market Stand-Off”) shall be in effect for such period of time following
the date of the final prospectus for the offering as may be requested by the
Company or such underwriters. In no event, however, shall such period exceed
180 days. In the event of the declaration of a stock dividend, a spin-off, a
stock split, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities without receipt of
consideration, any new, substituted or additional securities which are by reason
of such transaction distributed with respect to any Shares subject to the Market
Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off. In order to enforce the Market
Stand-Off, the Company may impose stop-transfer instructions with respect to the
Shares acquired under this Agreement until the end of the applicable stand-off
period. The Company’s underwriters shall be beneficiaries of the agreement set
forth in this Section. This Section shall not apply to Shares registered in the
public offering under the Act, and the Optionee shall be subject to this
Section only if the directors and officers of the Company are subject to similar
arrangements.

 

21.  Merger, Consolidation, Reorganization, Liquidation, Etc.  If the Company
shall become a party to any corporate reorganization, merger, liquidation,
spinoff, or agreement for the sale of substantially all of its assets and
property, the Board shall attempt to make appropriate arrangements, which shall
be binding upon the Optionee, for the substitution of new options for any
unexpired options then outstanding under this Agreement, or for the assumption
of any such unexpired options, to the end that the Optionee’s proportionate
interest shall be maintained as before the occurrence of such event. If the
options granted hereunder are not substituted or assumed, then (i) the Time
Vested Options shall fully vest and become exercisable on the date that
immediately proceeds the effective date of such event, and the Administrator
shall notify the Optionee of their Options’ exercisability at least 21 days
prior to the effective date of such event so that the Optionee can decide
whether to exercise the Time Vested Options on the date that immediately
precedes the effective date of the event. Effective on the effective date of
such event all unexercised Time Vested Options shall terminate; (ii) the Exit
Options shall vest to the extent provided for under the Vesting Schedule under
Section 2 herein, and all Exit Options that have not otherwise vested shall
expire in accordance with the Vesting Schedule; and (iii) the Performance Vested
Options shall vest to the extent the applicable transaction is an Exit Event and
the Exit Factor is equal to or greater than four, but otherwise shall only vest
to the extent that applicable performance targets, as described in the Vesting
Schedule under Section 2 herein, have been achieved, and all Performance Vested
Options that have not otherwise vested shall expire on the effective date of the
applicable transaction. Notwithstanding the foregoing, the Company may cancel
all outstanding options effective as of the date of the applicable transaction
and deliver to Optionee in lieu thereof the difference between the Fair Market
Value of a Share on the date of the applicable transaction and the Exercise
Price, multiplied by the number of vested Shares that Optionee would have
received had Optionee exercised the Option. For purposes of the preceding
sentence, Optionee shall be deemed to be vested in a Share if such Share is not
subject to the Company’s right to repurchase at its Exercise Price.
Notwithstanding anything in this Agreement to the contrary, unless Section 280G
Approval, as defined in the Plan, has been obtained, no acceleration of vesting
or payment shall occur under this Agreement to the extent that such acceleration
or payment would, after

 

4

--------------------------------------------------------------------------------


 

taking into account any other payments in the nature of compensation to which
the Optionee would have a right to receive from the Company and any other Person
contingent upon the occurrence of such Change in Control, result in a “parachute
payment” as defined in Section 280G(b)(2) of the Code.

 

22.  Entire Agreement.  The Notice of Stock Option Grant, this Agreement, and
the Plan constitute the entire contract between the parties hereto with regard
to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof.

 

5

--------------------------------------------------------------------------------
